DETAILED ACTION
This is in response to the application filed on 05/14/2021 in which claims 1-18 are preserved for examination; of which claims 1 and 10 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Furthermore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matters of “data processor” and “server”.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-18 are directed to a method or a system which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1 and 10 are directed to an abstract idea without significantly more. The claim recites the limitations of receiving data/text, creating columns based on received data, selecting data columns, grouping data fields having similarity to data columns, analyzing data to create annotation for a business task, a user selecting and attaching annotation to text, and perform business tasks. A human can receive text data, organize data in columns on a paper, select columns, group data, analyze data, create annotation and attach annotation to data, and perform a task. 
As such, the steps of current claimed invention could be performed in the human mind with the aid of a pen and paper. Nothing in the claims precludes the step from practically being performed in a human mind or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion).  
Prong 2:
This judicial exception is not integrated into a practical application. The additional limitations of receiving data or query from a user and selecting Machine Learning algorithms do not amount more than data gathering and data selection process which are considered to be insignificant extra solution activities (see MPEP 2106.05(g)). 
   Claim 10 further recites generic computer components (e.g. a “data processor installed within a server”) to implement the steps of the invention. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations of receiving data or query from a user and selecting Machine Learning algorithms that do not amount more than data gathering and data selection process which are considered to be well-understood computing routines. The processor of claim 10 recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. See MPEP 2106.05(d).
Moreover, the feature of using a machine learning algorithms to process data is a conventional and well-understood function in the art (See for example Koudas et al., US 2009/0319518, paragraph 130) which is simply appending well-understood, routine, conventional activities previously known to the industry, specified at high level of generality to the general exception (See MPEP 2106.05(d)). 
Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2-9 and 11-18,
the dependent claims also lack additional elements that sufficient to amount to 
significantly more than abstract idea found in the independent claims. The dependent claims’ additional features are collecting, analyzing, and/or displaying data which could be implemented in the human mind or they are insignificant extra solution activities that do not amount significantly to more than abstract idea.

Additionally, with regarding claims 10-18,
the system claims 10-18 are rejected under 35 U.S.C. 101 because the claimed system might be directed toward non-statutory subject matter of software per se. The specification fails to describe the subject matters of “a data processor” and “a server” as claimed in claim 10. Thus, based on broadest and reasonable interpretation of the claims in light of the specification, the claimed “data processor” and “server” might be logical/programming module or software processor and/or server. Also, the system claims do not explicitly recite any hardware in the body of the claims. As such, the system of claims 10-18 might be directed to software per se. Therefore, claim 10-18 are rejected under 35 U.S.C. 101 because the claimed system might be directed toward non-statutory subject matter of software per se.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matters of “receiving context sensitive facts and text classification from a user” and “said Machine Learning algorithms analyzing said data column and said additional data fields to create annotations to said input business tasks; said user selecting and attaching said Machine Learning created annotations to said input text and performing business tasks utilizing said annotated business tasks” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification describes enabling a user to develop models for fact extraction and text classification and receiving input or feedback from the user. However, the specification fails to describe that the user input or provide context sensitive facts and text classification. The specification further describes that task of annotating a document or annotating the data in a table; however, it fails to describe the claimed feature of Machine Learning algorithms analyzing said data column and said additional data fields to create annotations to said input business tasks and said user selecting and attaching said Machine Learning created annotations to said input text and performing business tasks utilizing said annotated business tasks.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10,
As explained above there is insufficient description in the specification for the limitations of “receiving context sensitive facts and text classification from a user” and “said Machine Learning algorithms analyzing said data column and said additional data fields to create annotations to said input business tasks; said user selecting and attaching said Machine Learning created annotations to said input text and performing business tasks utilizing said annotated business tasks.” It is not clear how said features are implemented. 
Moreover, there is lack of antecedent basis for the limitation “said input business tasks” (line 12/13) in the claims. 
As such, the metes and bounds of the claims are unclear and above mentioned features render the claims indefinite.
Regarding claims 2-9 and 11-17,
said claims dependent on the rejected claims 1 and 10 and inherit the same deficiency. Therefore, claims 2-9 and 11-17 are rejected for the same reason set forth in rejections of claims 1 and 10.
Furthermore, 
Regarding claims 4, 7, 13, and 16,
The claims comprise a list of elements. It is not clear whether the claims intend to include all of the recited elements in the claims or one or more of them. 
Moreover, 
Regarding claims 9 and 18,
The claims recite “creating said dashboard.” There is lack of antecedent basis for “said dashboard” in the claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 10, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2020/0293565 (Shah, hereafter) in view of Larson et al., US 2005/0240577 (Larson, hereafter).
Regarding claim 1,
Shah discloses a method for context driven business task annotation, comprising: 
receiving context sensitive facts and text classification from a user (See Shah: at least Fig. 1, Fig. 4. and para 7 and 25, receiving data (e.g. input/feedback/action records) from a user); 
selection by a data server of one or more analytical Machine Learning algorithms to utilize in analysis of input text (See Shah: at least Fig. 1, Fig. 6, and para 21-22, 25, and 67, the learning system (e.g. a server) select a machine learning algorithm for analyzing of text); 
creating one or more data columns each of which further comprises a context sensitive text value (See Shah: at least Fig. 2A-3, and para 37-38, and 53-54, creating a matrix table (i.e. creating columns) comprises values); 
said selected Machine Learning algorithms selecting a data column for analysis (See Shah: at least Fig. 2A-3, and para 37-38, and 53-54); 
said Machine Learning algorithms analyzing said data column and said additional data fields to create annotations to said input business tasks (See Shah: at least Fig. 4-5, and para 23, 30 and 48, the machine learning system/algorithm creates labels (i.e. annotations) for the repair actions);
said user selecting and attaching said Machine Learning created annotations to said input text and performing business tasks utilizing said annotated business tasks (See Shah: at least Fig. 4-5, and para 23, 30, 48 and 60-62, the user selecting and adding created labels to the input text and perform the repair action).  
Although, Shah discloses selecting a machine learning algorithm to analyze data and organize data in a matrix table with columns, Shah does not explicitly teach receiving a query characterization from said user; and grouping one or more additional data fields having a contextual similarity to said data column.
On the other hand, Larson discloses receiving a query (it is a common knowledge in the art that a query could be received from a user) and grouping data matched (i.e. similar) to a column (See Larson: at least para 4, 7, 40, and 90). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Shah with Larson’s teaching in order to receive a query characterization from said user; and said selected Machine Learning algorithms group one or more additional data fields having a contextual similarity to said data column, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by aggregating similar data through combining the additional data fields and column data.
Regarding claim 2,
the combination of Shah and Larson discloses collecting feedback from said user in response to queries from said data server on how to handle missing data in input context sensitive facts and text classification (See Shah: at least Fig. 4 and para 7 and 29-30).  
Regarding claim 4,
the combination of Shah and Larson discloses optimizing business tasks based on data fusion, machine learning, and Natural Language Processing (See Shah: at least Fig. 1, and para 21-23, 25, and 67 machine learning, and action description is in NLP as illustrated in Fig. 1. Also see Larson: at least para 4, 7, 40, and 90, data combining/fusion).  
Regarding claim 7,
the combination of Shah and Larson discloses developing models utilizing regression, support vector machines, decision trees, ensemble methods, distance relationships, neural networks and variants of these model types (See Shah: at least Fig. 1 and para 30-31, supervised models (which inherently include regression model) and ensemble methods).  
Regarding claim 8,
the combination of Shah and Larson discloses creating a dashboard where said dashboard is associated with a primary data table as created by said data server (See Shah: at least Fig. 4 and associated text).    
Regarding claim 9,
the combination of Shah and Larson discloses automatically creating said dashboard to generate relationships visible to a user without input or action from a programmer (See Shah: at least Fig. 4 and associated text). 
Regarding claims 10, 11, 13, and 16-18,
the scopes of the claims are substantially the same as claims 1, 2, 4, and 7-9 respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 2, 4, and 7-9, respectively.

Claims 3, 5, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 2020/0293565 in view of Larson et al., US 2005/0240577 and further in view of Achin et al., US 2018/0060744 (Achin, hereafter).
Regarding claim 3,
Although, the combination of Shah and Larson discloses training data and testing to assist in fact classification for newly presented business tasks (See Shah: at least Fig. 1 and para 21-22 and 45), it does not explicitly teach splitting input data into training and testing data sets for use in training Machine Learning algorithms.  
On the other hand, Achin disclose partitioning data into training and testing data for use in ML system (See Achin: at least para 5). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Shah and Larson with Achin’s teaching in order to split input data into training and testing data sets for use in training Machine Learning algorithms to assist in fact classification for newly presented business tasks, with reasonable expectation of success. The motivation for doing so would have been to generate a predictive model from input data.
Regarding claim 5,
the combination of Shah, Larson, and Achin discloses presenting accuracy and precision of tuning parameters to said user along with an opportunity to alter parameters for the training model for said Machine Learning algorithms (See Achin: at least Fig. 4 and para 187, 207, 222, and 353).  
Regarding claim 6,
the combination of Shah and Larson discloses creating said training model utilizing received user input for said training model parameters (See Achin: at least Fig. 4 and para 187, 207, 222, and 353).    
Regarding claim 12,
the scope of the claim 12 is substantially the same as claim 3, and is rejected on the same basis as set forth for the rejection of claim 3.
Regarding claim 14,
Although, the combination of Shah and Larson discloses training data and testing to assist in fact classification for newly presented business tasks (See Shah: at least Fig. 1 and para 21-22 and 45), it does not explicitly teach presenting accuracy and precision of tuning parameters to said user along with an opportunity to alter parameters for the training model for said Machine Learning algorithms.  
On the other hand, Achin disclose displaying accuracy of tuning data and a user is able to adjust or change data for ML algorithms (See Achin: at least Fig. 4 and para 187, 207, 222, and 353). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Shah and Larson with Achin’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to generate an accurate predictive model using tuning and adjusting data.
Regarding claim 15,
the combination of Shah and Larson discloses creating said training model utilizing received user input for said training model parameters (See Achin: at least Fig. 4 and para 187, 207, 222, and 353).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizobuchi, US 2018/0285347 disclosing a process including acquiring a plurality of documents, clustering the plurality of documents with respect to each of a first plurality of words, the first plurality of words being included in the plurality of documents, assigning a common label to a first word and a second word among the first plurality of words in a case where a cluster relating to the first word and a cluster relating to the second word resemble each other, and re-clustering, on the basis of the common label, the plurality of documents including the first word and the second word after the assigning the common label.
Heinze et al., US 6,915,254 disclosing A programmed implementation for automatically assigning medical codes (including diagnosis, procedure, and level of service--i.e., evaluation and management (EM)--codes) to computer readable physician notes using natural language processing. 
Clark et al., US 2019/0034807 disclosing for each one of multiple previously labeled texts, a distance between the previously labeled text and a current text to be labeled is generated by comparing a list of tokens for the previously labeled text to a list of tokens for the current text to determine an overlap value equal to a number of tokens that match between the list of tokens for the previously labeled text and the list of tokens for the current text, and using the overlap value to calculate a distance between the previously labeled text and the current text that is inversely correlated to the overlap value. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
11/06/2022